NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2485-16T4

JOHN A. AMENDOLIA, III,

        Plaintiff-Appellant,

v.

GREGORY J. REYES,

     Defendant-Respondent.
_____________________________

              Argued May 17, 2018 – Decided June 25, 2018

              Before Judges Simonelli and Haas.

              On appeal from Superior Court of New Jersey,
              Law Division, Atlantic County, Docket No. L-
              1944-15.

              Craig R. Fishman argued the cause for
              appellant (Fishman & Fishman, LLC, attorneys;
              Craig R. Fishman, on the brief).

              Thomas P. Lihan, Deputy Attorney General,
              argued the cause for respondent (Gurbir S.
              Grewal, Attorney General, attorney; Melissa H.
              Raksa, Assistant Attorney General, of counsel;
              Thomas P. Lihan, on the brief).

PER CURIAM

        Plaintiff John A. Amendolia, III was on duty as a member of

the New Jersey National Guard when he sustained injuries while a
passenger in a New Jersey State Police vehicle.                Defendant Gregory

J. Reyes operated the vehicle while on duty and in the course of

his employment as a New Jersey State Trooper.

     Plaintiff sought compensation for his injuries under the

Military    Compensation      Law    (MCL),       N.J.S.A.    38A:13-1       to   -13.

N.J.S.A. 38A:13-1 provides that a militia member injured in the

line of duty is entitled to the same benefits provided in the

Workers'     Compensation     Act     (WCA),      N.J.S.A.     34:15-7      to    -22.

Plaintiff filed a workers' compensation claim petition against the

National     Guard    with    the    New       Jersey     Division    of     Workers'

Compensation.1       In a July 15, 2015 order approving settlement,

plaintiff    was     found   to     be    thirty-five       percent       permanently

partially    totally    disabled      and      awarded    $82,530    in    disability

benefits.

     After    receiving      his    award,     plaintiff     filed    a    negligence

action   against     defendant.          In    granting    summary    judgment       to

defendant, the motion judge found plaintiff's action was barred

under N.J.S.A. 38A:13-1.2, which provides as follows:

            Any person who becomes a member of the
            organized militia of the State of New Jersey
            shall be deemed to have surrendered his right
            to any other method, form or amount of
            compensation or determination thereof from the

1
   N.J.S.A. 38A:13-4 permits the Adjutant General to refer an
injured militia member's claim to the New Jersey Division of
Workers' Compensation.

                                           2                                  A-2485-16T4
           State or the organized militia, other than as
           provided in this chapter for any injury or
           death occurring to him in line of duty. Such
           entry into the militia shall bind the member's
           personal representative, surviving spouse and
           next of kin, as well as the State of New Jersey
           and the organized militia.

           Neither the State, the organized militia nor
           any member of the organized militia shall be
           liable to anyone at common law or otherwise
           for an injury or death compensable under this
           chapter, including any injury or death that
           results from an act or omission occurring
           while the member was in the same service of
           the organized militia as the person whose
           actions caused that injury or death, except
           for injury or death caused by an intentionally
           wrongful act of a comember.

           [(Emphasis added).]

The judge determined that plaintiff received compensation for his

injuries under the MCL, and the State was immune from liability

under N.J.S.A. 38A:13-1.2.   Having found the State was immune, the

judge held that plaintiff's action against defendant was barred

by N.J.S.A. 59:3-1(c) of the New Jersey Tort Claims Act (TCA),

which provides that "[a] public employee is not liable for an

injury where a public entity is immune from liability for that

injury."

     On appeal, plaintiff argues that in enacting the MCL, the

Legislature did not include public employees, such as defendant,

in the class protected from suit, but rather, limited the class

to members of the militia.    Plaintiff concludes the State is not

                                 3                           A-2485-16T4
entitled to immunity under N.J.S.A. 38A:13-1.2 because defendant

was not a militia member.

     Plaintiff also argues that N.J.S.A. 59:3-1(c) does not apply

because   N.J.S.A.   38A:13-1.2   removed   the   State's     immunity    by

requiring it to compensate militia members injured in the line of

duty.   Plaintiff concludes that absent the immunity, the State is

liable for defendant's negligence under N.J.S.A. 59:3-1(a)2 and

N.J.S.A. 59:2-2(a).3

     Our charge here is to interpret a statute.             In performing

that task, our review is de novo with no deference accorded the

trial court's interpretative conclusions.         Aronberg v. Tolbert,

207 N.J. 587, 597 (2011) (citation omitted).

     "The     Legislature's   intent   is   the   paramount    goal    when

interpreting a statute[.]"     DiProspero v. Penn, 183 N.J. 477, 492

(2005).     As our Supreme Court has instructed:

            To discern the Legislature's intent, courts
            first turn to the plain language of the
            statute in question. In reading the language
            used by the Legislature, the court will give
            words their ordinary meaning absent any

2
  N.J.S.A. 59:3-1(a) provides that "[e]xcept as otherwise provided
by this act, a public employee is liable for injury caused by this
act or omission to the same extent as a private person."
3
   N.J.S.A. 59:2-2(a) provides that "[a] public entity is liable
for injury proximately caused by an act or omission of a public
employee within the scope of his employment in the same manner and
to the same extent as a private individual under like
circumstances."

                                   4                               A-2485-16T4
            direction   from  the   Legislature to  the
            contrary. "If the plain language leads to a
            clear and unambiguous result, then [the]
            interpretive process is over."

            [TAC Assocs. v. N.J. Dep't of Envtl. Prot.,
            202 N.J. 533, 540-41 (2010) (alteration in
            original) (citations omitted).]

See also N.J.S.A. 1:1-1.

      The   plain     language    of   N.J.S.A.    38A:13-1.2    clearly    and

unambiguously provides that the MCL is the exclusive remedy for a

militia member injured in the line of duty and the State is immune

"for an injury . . . compensable under [the MCL], including any

injury . . . that results from an act or omission" of another

militia member.       The term "include" is a "word[] of enlargement

and not of limitation and . . . examples specified thereafter are

merely illustrative."       Jackson v. Concord Co., 54 N.J. 113, 126-

27 (1969).      Thus, the immunity provided by N.J.S.A. 38A:13-1.2 is

not   limited    to   militia    members.      Because   plaintiff   received

compensation for his injuries under the MCL, the State is immune

from liability.

      Contrary to plaintiff's argument, N.J.S.A. 38A:13-1.2 did not

remove   the    State's   immunity.         N.J.S.A.   59:1-6   provides   that

"[n]othing in [the TCA] shall be construed to affect, alter or

repeal any provision of the military and veterans law . . . except

as specifically provided in repealer section [N.J.S.A.] 59:12-


                                        5                             A-2485-16T4
2[.]"    N.J.S.A. 59:12-2 does not identify N.J.S.A. 38A:13-1.2 as

one of the repealed sections.                In Phillips v. State, Dep't of

Defense, 98 N.J. 235 (1985), the Court concluded that:

           the retention of the . . . [MCL] by the . . .
           [TCA], N.J.S.A. 59:1-6, indicates that the
           Legislature did not intend to open the State
           to civil liability to servicemen whose remedy
           against the State had already been provided
           for by the . . . [MCL].           Indeed, the
           Legislature explicitly provided in the . . .
           [TCA] that the State was not to be held liable
           for injury "[e]xcept as otherwise provided"
           by the [TCA]. N.J.S.A. 59:2-1.

           [Id. at 242 (ninth alteration in original).]

N.J.S.A. 59:2-1(b) provides that "[a]ny liability of a public

entity established by [the TCA] is subject to any immunity of the

public   entity    and    is   subject   to    any   defenses   that    would   be

available to the public entity if it were a private person."                    As

such, the State maintains its immunity under the MCL and cannot

be held liable for plaintiff's injuries compensated thereunder.

Because the State is immune from liability for plaintiff's injuries

under the MCL, defendant is immune under the TCA, N.J.S.A. 59:3-

1(c).    See Graber v. Richard Stockton College of New Jersey, 313

N.J. Super. 476, 487 (App. Div. 1998).

     Reading N.J.S.A. 38A:13-1.2 and N.J.S.A. 59:2-1(b) together

aligns with this State's strong public policy against double

recoveries   and    the    Legislature's        intent   in   passing   N.J.S.A.


                                         6                               A-2485-16T4
38A:13-1.2.   The plain and clear language of N.J.S.A. 38A:13-1.2

suggests the Legislature intended to prevent double recovery by

an injured militia member already provided compensation under the

MCL, as it mandates the surrender of any "right to any other

method, form or amount of compensation or determination thereof

from the State or the organized militia[.]"     Moreover, N.J.S.A.

38A:13-1.2 immunizes the State, organized militia, or any militia

member against liability once the injured militia member receives

compensation under the MCL.   Thus, the statute ensures the injured

militia member is only compensated once.    This mirrors the WCA's

bar against double recovery, N.J.S.A. 34:15-40, once an injured

party is awarded benefits, which are the same benefits awarded

under the MCL.    See N.J.S.A. 38A:13-1.    Because plaintiff was

compensated under the MCL for his injuries, he cannot obtain any

additional recovery from the State or defendant.

     Affirmed.




                                 7                          A-2485-16T4